Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments filed 4/29/21 were persuasive, and therefore this office action is a Non-Final Office Action.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,362,695. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.
Claims 37, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17, 20 of U.S. Patent No. 10,362,695. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(a1) as being anticipated by Tarrega 8,510,912
Tarega teaches:
37. (previously presented) A door assembly for arrangement in a hot/cold aisle of an air containment structure, the door assembly comprising: 
a sliding door 2 (fig. 1); and 
an unpowered door closer mechanism 20, 40, 10, 13-17 (fig. 1, see also title) adapted to move the sliding door from an open state to a closed state, the door closer mechanism including a pulley assembly 20, 40, 10 (fig. 1) supported by a rail assembly (fig 3, note horizontal element 3 and unnumbered vertical part) , the pulley assembly including each of a damper pulley, a free pulley 20, 40 (fig. 1-11), and a belt 10 (fig. 1) routed around the damper pulley and the free pulley; 
wherein the rail assembly includes a main rail extrusion 3 (fig. , and at least Fig. 4) that supports at least one roller bracket assembly 14, 16, 15, 13, 17 (fig ,2); and 
wherein each roller bracket assembly includes at least one roller 15 (fig. 2) that rides along a portion of the main rail extrusion (fig. 4) and that supports a roller bracket 16 or 14 which supports the sliding door (figs. 1-2).
38. (previously presented) The door assembly of Claim 37, wherein the at least one roller rides in a roller cavity in the main rail extrusion (fig. 4).
39. (previously presented) The door assembly of Claim 37, wherein: a spring bracket 30 (fig. 8) is attached at one end of the rail assembly (fig. 4); and 
a portion of the at least one roller bracket assembly engages the spring bracket when the sliding door is moved to a fully open state (16 will be in contact with 20 when door 2 is on open state, fig. 2).
40. (previously presented) The door assembly of Claim 39, wherein the at least one roller bracket assembly is disengageable from the spring bracket by pulling the door closed. (fig. 2)


Response to Arguments

Applicant’s arguments with respect to claim(s) 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762                                                                                                                                                                                             	051521